Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
	Applicant first argues that Lee does not teach the features of “requesting, by a terminal, for system information to be used by the terminal from a network device via a dedicated control signal” and “receiving, by the terminal, the system information,” as recited in independent claims 1, 11, 25, and 54.  The examiner respectfully disagrees.
	First and foremost, the independent claims recite “requesting, by a terminal, for system information…,”  which does not explicitly recite that the terminal transmits a request for system information.  In other words, a message or indication that triggers the system information to be transmitted may be interpreted as requesting said system information.  As previously cited in the recent office action, Lee teaches a UE transmitting a measurement report (Lee - Fig. 11 step S1160; Fig. 12 measurement report S1250; Col. 16 lines 14-18, note the UE transmits the measurement report (dedicated control signaling) including information on the selected member CSG cell, including the CSG (closed subscriber group) ID and CGI (global cell identity) of the selected CSG cell).  Since the reception of the measurement report of Lee triggers the transmission of system information (Lee - Fig. 12, note system information S1270; Col. 16 lines 64-67, note the UE obtains a CSG ID of each CSG by receiving system information of the measurement object cells (CSG1 and CSG2)), the measurement report may be interpreted as requesting the system information.  Therefore, Lee still teaches the features of “requesting, by a terminal, for system information to be used by the terminal from a network device via a dedicated control signal” and “receiving, by the terminal, the system information,” as recited in independent claims 1, 11, and 25.

	As previously cited in the recent office action, Ly teaches a system information block (SIB) request bitmap (Ly - Fig. 3; Paragraph [0021], provisional paragraph [0020], note system information block (SIB) bitmap that may be included in the chirp message, the SIB bitmap includes values indicating whether or not a corresponding SIB is being requested; Paragraph [0089], provisional paragraph [0084], note the base station may broadcast a response (dedicated signaling) to the chirp signal containing the requested system information, the response encoded based on the SIB request bitmap). Additionally, each bit of the SIB request bitmap corresponds to a particular SIB (Ly - Paragraph [0059], provisional paragraph [0054], note a bit in first position in the SIB request bitmap may correspond to a first SIB, a bit in a second position in the SIB request bitmap may correspond to a second SIB, etc.), which is then used by the base station to transmit a broadcast system information response message (previously indicated as the dedicated signaling) including the requested SIBs.  In other words, the broadcast system information response message is the dedicated signaling containing the identifier of the system information, which is encoded (or otherwise generated) by the base station (source network device) using the SIB request bitmap.  Furthermore, there are no specifics given as to what the identifier comprises, only that it is generated based on a bitmap manner.  Therefore, Ly still teaches the feature of “the dedicated control signaling carries an identifier of the system information to be used by the terminal, and the identifier of the system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461